Case: 17-10740      Document: 00514477516        Page: 1     Date Filed: 05/17/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 17-10740                           May 17, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


LYNETTE SANDIDGE,

                                                Plaintiff−Appellant,

versus

FEDERAL NATIONAL MORTGAGE ASSOCIATION,
 Also Known as Fannie Mae,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:14-CV-884




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *

      Lynette Sandidge sued her former employer for age and sex discrimina-
tion and defamation.        The employer removed from state to federal court,


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-10740    Document: 00514477516     Page: 2   Date Filed: 05/17/2018



                                 No. 17-10740
claiming diversity jurisdiction. The district court found fraudulent joinder and
dismissed a non-diverse defendant, then entered summary judgment for the
employer. We have reviewed the briefs, the applicable law, and pertinent por-
tions of the record and have heard the arguments of counsel. We affirm, essen-
tially for the reasons given by the district court in its compelling forty-seven-
page Memorandum Opinion and Order filed May 31, 2017.

      First, there is no defect in the removal. The supplemental notice of
remand was filed within thirty days of a deposition transcript that alerted the
employer to the fraudulent joinder. Second, nothing in the record ties San-
didge’s termination to anything having to do with age or sex. The district court
correctly concluded that the employer “satisfied its burden of producing evi-
dence of a legitimate, nondiscriminatory reason for its decision to terminate
Sandidge.” Third, the claimed defamatory statements are either protected by
Texas’s qualified privilege or cannot be imputed to the employer because the
speaker was not acting within the scope of his duties.

      The summary judgment is AFFIRMED.




                                       2